
	
		II
		111th CONGRESS
		1st Session
		S. 2550
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain personalized
		  jewelry.
	
	
		1.Certain personalized
			 jewelry
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Jewelry personalized with a person’s name or displaying written
						sentiments or sayings, individually packaged for the ultimate purchaser and put
						up for mail order retail sale, and each having an import value of less than
						$60, (provided for in subheading 7113.11.50)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
